Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “forcing said at least one gas inside said container to leak out by at least partially deforming said container by said mechanical force; emitting a light signal using an optical sensor, and wherein said light signal is transmitted across at least a portion of an outside surface of at least one side of said container and through said at least one gas leaked out from said container said optical sensor being sensitive to said at least one gas inside said container; detecting a transmitted light signal related to said emitted light signal” along with all other limitations of the claim. 
As to claim 9, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a deformation member for applying a mechanical force to at least one side of said container to force said at least one gas inside said container to leak out by at least partially deforming said container by said mechanical force; said sensor is further configured for detecting a transmitted light signal related to said light signal; a control unit for determining, based on a detected transmitted light signal, when a level of 


 

Claims 2-8 and 10-16 are allowable due to their dependencies. 
The closest references, LUNDIN et al (US 20180095000 A1), ANDO et al (US 20180141090 A1) and Iwasawa (US 20160020067 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886